McCLELLAN, C. J.
We do not commit ourselves to the proposition that the chancery court has jurisdiction to decree the annulment or declare the invalidity of marriage on the ground of insanity of a party or the parties at the time of solemnization; but assuming such jurisdiction to exist, we have no difficulty in concurring with the conclusion of the chancellor that this is not a proper case for its exercise. In the first place, if Mrs. Price was insane at the time of the marriage, the complainant has waited too long to file his bill: They were married thirty-three years before bill was filed. Soon after the marriage complainant had notice of the conditions upon which it is now sought to predicate insanity. It is too late now for him to proceed in the premises. But in the second place, the evidence fails to reasonably satisfy us that Mrs. Price was insane at the time of her marriage.
Affirmed.
Haralson, Dowdell and Denson, J.J., concurring..